EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Streeter on 02/19/2021.

The application has been amended as follows: 

In claim 1, line 1, after “A butene-1 polymer composition having” INSERT --- a ---.
In claim 1, line 1, after “MFR” DELETE “values of”.
In claim 1, line 10, after “wherein the composition” DELETE “having” and INSERT --- has ----.
In claim 3, line 1, after “composition of claim 1, having” INSERT --- a ---.
In claim 3, line 1, after “DH TmII” DELETE “values of”.


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible 01/11/2021 has been entered.
 	Claims 1-11 are pending and being examined.

Response to Amendment
The previous rejections of Claims 1-11 under 35 U.S.C. 103 as being unpatentable over US 2008/0319135 A1 to Resconi et al. (hereinafter Resconi), are withdrawn in light of the Applicant’s amendments

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is 2008/0319135 A1 to Resconi et al. (hereinafter Resconi). Resconi teaches a 1-butane polymer composition comprising a) 5-95 wt% of an atactic 1-butene homopolymer or copolymer with up to 50 mol% of alpha-olefins, and b) 5-95 wt% of isotactic 1-butene homopolymer or copolymer with up to 50 mol% of alpha-olefins (para 9-16), wherein component a) of the atactic 1-butene polymer is completely soluble in xylene at 0 deg C (para 25) and component b) isotactic 1-butene polymer in insoluble in xylene at 0 deg C (para 148). Resconi further teaches the component a) atactic 1-butene copolymer has a Mw/Mn of lower than 4, an intrinsic viscosity of 0.85-5.0 dl/g (para 10), and the component b) isotactic 1-butene copolymer has a Mw/Mn of lower than 4, (para 53), an intrinsic viscosity of 0.1-5.0 dl/g (para 
Resconi further teaches the 1-butene polymer composition will have an intrinsic viscosity higher than the value of 0.83 dl/g (para 8).
Resconi does not teach the properties of the MFR values, DH TmII, Brookfield viscosity, the Mw, glass transition and the yellowness index, and the intrinsic viscosity of the 1-butene polymer composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766